McKinstry, J., concurring:
I feel compelled to concur in the judgment.
1. It seems to me to be perfectly safe to say that the Legislature would not have passed the act under consideration had it contained only the section which provides for a general tax throughout the State. The statute provides: First, for a tax upon all the property in the State; second, for an additional tax upon all the property within any “ district” which may be defined by the Governor, Surveyor-General; and State Engineer; third, for a tax—in addition to the other two—of three dollars an acre on any lands within the district which may be “reclaimed;” fourth, for a tax or license to be paid by each person, carrying on hydraulic mining within the district, which he is to pay on top of the direct State and district taxes.
A reference ,to the debates in the Senate and Assembly will show that the statute commended itself to the support of members by reason of this unequal distribution of the burden of taxation. All that relates to the State tax is found in one of twenty-nine sections. The State tax is but part of a scheme, which certainly contemplates not merely that a State tax shall be levied and collected, but that work shall be done, and the local taxes be also levied and collected. The distribution of a statute into sections is purely artificial, and the real point always is whether the provisions are essentially and inseparably connected in substance. (Robinson v. Bidwell, 22 Cal. 379; Commonwealth v. Hutchings, 5 Gray, 585.) It is a well-settled rule that when a portion of an act is constitutional and another is unconstitutional, if the two are so inseparably blended together as to make it clear that either clause would not have been enacted without the other, the *655whole act must fall. (San Francisco v. S. V. W. W., 48 Cal. 494.)
2. The act does not' contain a legislative declaration that the draining of any and all overflowed lands in the State shall constitute a public benefit, or that the draining of any definite tract of such lands will be of benefit to the occupants or owners of adjacent lands—as a sanitary measure or otherwise. If the act had declared that lands specifically described should be drained, I am not prepared to say that the task of ascertaining what lands would be benefited might not be assigned to executive officers, or that the lands reported by such officers would not constitute a legal assessment district. (Sed query? Cooley on Taxation, 113.) But by the act in question the whole discretion of determining whether the draining of any lands which they may select will be beneficial to a greater or lesser public, is transferred to three State executive officers (not constituting a local legislative body), to whom is confided the power of deciding that a tax shall be levied upon those whom they shall adjudge will be benefited by a work which they shall declare to be public and expedient. A statute which should attempt to empower an executive officer to decide that any work, anywhere in the State, which he might deem of public benefit should be a public work, and that he might lay out a district to be assessed for the construction of such work, would be objectionable only in degree more than the act before us. Such powers are legislative, and can not be delegated to executive or judicial officers.
3. But the act creates no relation between the taxes to be levied within any district which the State Board may choose to establish and the benefits received by such district. It is only where such relation exists or is provided for that assessments for local benefits can be upheld. Local assessments are imposed occasionally as required upon a limited class of persons interested in a local improvement, and who are assumed to be benefited by the improvement to the extent of the assessment; and they are imposed and collected as an equivalent for that benefit, and to pay for the improvement. They are known distinctively as “ assessments for benefits.” (Nichols v. Bridgeport, 24 Conn. 207; 36 id. 255, 262.) The theory of the law is that full compensation is received in *656every instance. (Cooley on Tax. 431.) The several taxes provided for by the act of April 23d, 1880, are arbitrary. All the property within a district must pay one twentieth of one per cent, on its value; all the lands reclaimed must pay three dollars an acre, etc. If more money is collected in the district by the various means named in the act than is necessary to pay for the work done and incidental expenses (a contingency which, however improbable, may arise) what becomes of the excess ? All other laws which have provided for assessments, for local benefits, have furnished a mode by which the amount necessary to secure the benefit is to be ascertained before the assessment is levied. Unless so provided for, each person assessed may pay more than an equivalent for the benefit he receives. So far as the tax on all the lands in a district is concerned, it may under the act be required to be paid before the work is completed or commenced. But, if this were not so, the defect is' in the law itself, which can not be held to be good, because, by possibility, all the money raised in the State at large, and from the three modes of taxation applicable within a district, may be expended by the Board of Directors of that district. The limited time accorded me will not permit an elaboration of this view.